Citation Nr: 0309057	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  02-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He died in October 2001.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2001 from the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to service 
connection for the cause of the veteran's death.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations were recently promulgated that gave the Board the 
discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   


The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

This CAFC decision now requires that prior to Board 
disposition of this issue, the RO must consider this matter 
consistent with the notice requirements of the VCAA.

In addition, the Board finds that the veteran's terminal 
records of treatment should be obtained, an attempt should be 
made to obtain any additional records that may indicate the 
primary source of the veteran's cancer, and a medical opinion 
should be obtained to clarify the nature and etiology of the 
cancer that caused the veteran's death.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 513A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).



Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should attempt to obtain any 
and all VA or private records showing 
treatment for any cancer prior to 
September 2001, and associate them with 
the claims file.  

3.  The RO should obtain the terminal 
hospice records from October 11, 2001 to 
the date of the veteran's death, and 
associate them with the claims file.

4.  Thereafter, the RO should send the 
claims folder to an appropriate 
specialist to provide an opinion as to 
the nature and etiology of the disease or 
diseases that caused the veteran's 
October 2001 death.  The claims file and 
a separate copy of this remand should be 
made available to and reviewed by the 
medical specialist prior and pursuant to 
conduction and completion of the record 
review and the report should be annotated 
by the medical specialist in this regard.  
Any opinions expressed as to the 
etiology, impacting factors, and nature 
of the veteran's death must be 
accompanied by a complete rationale.



The physician(s) should review the claims 
file, paying attention to the service 
medical records, the death certificate 
and any records addressing the veteran's 
cancer diagnoses and treatment prior to 
his death.  The physician should note 
that the veteran was treated in service 
in 1945 for a major head injury with 
skull fracture that required the 
insertion of a metal plate in the left 
tempro-parietal region.  

After the review is completed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the pathology resulting in the 
veteran's death was incurred during 
service or was related to any 
circumstances of his service to include 
the skull fracture and resultant metal 
plate insertion.  The examiner should 
opine as to the primary area in which the 
terminal pathology was initially located.  
The opinion should specifically address 
what treatment options were available for 
the veteran's terminal cancer and whether 
the metal plate in his skull hindered the 
timely diagnosis of or precluded any 
forms of treatment for his terminal 
cancer.  If the skull plate did delay 
diagnosis or preclude certain treatments, 
an opinion is needed as to whether this 
as likely as not caused or contributed to 
the veteran's death.  The medical 
specialist should provide the rationale 
and medical basis for all opinions and 
conclusions expressed.


5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of the remand and if it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5104A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

